PER CURIAM:
Robert Lee Walsh, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Walsh’s 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. Walsh has also filed a motion to supplement his informal brief. We have reviewed the record and find no reversible error. Accordingly, we grant in part and deny in part his motion to supplement his informal brief and affirm the district court’s judgment.* Walsh v. Rivera, No. 8:10-cv-00085-RMG, 2010 WL 4365546 (D.S.C. Oct. 28, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Absent exceptional circumstances, this court generally does not consider arguments raised for the first time on appeal. Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993).